Broyles, C. J.
When this case was here before, this court held-that no rescission of the contract was shown; that the defendant's plea of a total failure of consideration was not sustained by the evidence; that the plaintiff was entitled to the direction of a verdict in its favor for the full amount sued for; and that the verdict in favor of the defendant for $170 (the amount of the installment payments made by the defendant) and interest was contrary to law and the evidence. See 39 Ga. App. 488-490 (147 S. E. 719.). The foregoing rulings, whether right or wrong, have become the law of this ease and are binding on this court. On the trial now under review the evidence was different in some particulars from that adduced on the previous trial, but on the controlling issues of the case the evidence on both trials was substantially the same. It follows that the verdict for $170 in favor of the defendant was unauthorized, and that the refusal to grant a new trial was error. Upon another trial of the ease if the evidence adduced should be substantially the same as upon the two preceding trials, a verdict should be directed in favor of the plaintiff for the full amount sued for.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.